Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 18-24, are pending in this application.
Claims 1-17, are deleted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms, which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 18-24, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, of US patent No. 8,304,433 B2, and claims 1-11 of US 10,567,073 B2. 
 Although the claims at issue are not identical, they are not patentably distinct from each other because, claims in the patents disclosed XRDP of the crystal, while its crystalline size is cited in the instant claims.  The crystal is obvious from claims 7-8, the process of making it in US ‘433, and from its composition in US ‘073.
It is quite possible the crystalline structure is different if the solvent from which it is crystallized is different.  However, once in a wet environment or in solution the interactions (crystalline/amorphous structures) would change and the compound would acquire only the most thermodynamically stable structural form at its lowest energy level. This is particularly true once the crystal is in body fluids.  According to the second law of thermodynamics, in an aqueous environment, this change is spontaneous. The structure of every compound being most stable at its lowest energy level follows the basic principle of chemical thermodynamics, which is notoriously known in the art and can be found in high school or college freshman chemistry textbooks. Over time, similar change occurs within solid crystals/amorphous but much more slowly than in solutions. As old crystalline atomic interactions are broken, new ones are formed.  It is noted that crystal has different XRPD patterns in the claims of the patents, which suggest the crystal is not stable.  
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         


February 2, 2022